SPAETH, Judge,
concurring:
I join in the majority opinion, but wish to express my understanding of the scope of the majority’s holding. It would be possible to read the majority’s opinion as holding that because Children’s Services is not the prosecutor, it has no duty of disclosure. I do not understand the opinion so to hold. In other circumstances than those present in this case, an accused may have the right, both under Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963), and our rules of criminal procedure, to discovery of an investigation conducted pursuant to the Child Protective Services Law, li P.S. § 2201 et seq. (1979-80 Supp.) This right may arise, for example, if matters regarding the accused are learned by law enforcement officers through the child agency’s investigation, and the investigation influences the decision to commence criminal proceedings against the accused. Here, however, appellant does not contest the Commonwealth’s assertion that it did not have access to, and therefore the decision to prosecute was not influenced by, information received by the child welfare agency.